DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-8, 12-14, 16, 17 and 20-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4-8, 12-14, 16, 17 and 20-26 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, identifying, by the one or more computers, a first data table and a second data table, wherein the first data table comprises first columns, and wherein the second data table comprises second columns; selecting, by the one or more computers, a first subset of records from the first data table and a second subset of records from the second data table; for each of the first columns, generating, by the one or more computers, a set of first feature vectors comprising a first feature vector for each of multiple feature types, wherein each of the first feature vectors comprises a feature value for each of the records in the first subset of records; for each of the second columns, generating, by the one or more computers, a set of second feature vectors comprising a second feature vector for each of the multiple feature types, wherein each of the second feature vectors comprises a feature value for each of the records in the second subset of records; based on the sets of first feature vectors and the sets of second feature vectors, determining, by the one or more computers a set of similarity scores for each of multiple pairs of columns, the set of similarity scores for each pair of columns comprising a similarity score for each of the multiple feature types, wherein each of the multiple pairs of columns comprises one of the first columns and one of the second columns; for each of the multiple pairs of columns, evaluating, by the one or more computers, whether one or more of the similarity scores for the pair of columns indicates at least a minimum threshold level of similarity between first column in the pair and the second column in the pair of columns; and selectively joining, by the one or more computers, the pairs of columns based on whether the similarity scores for the pairs of columns are determined to indicate at least the minimum threshold level of similarity; as disclosed in independent claim 1.
For at least similar reasons, independent claims 17 and 20 are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/30/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154